Citation Nr: 1435644	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for herniated nucleus pulposus, claimed as low back pain.

2.  Entitlement to service connection for herniated nucleus pulposus, claimed as low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister-in-law, and Appellant's mother


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to January 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2010, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board also notes that on her February 2010 substantive appeal, VA Form-9, the Veteran withdrew her claim for an increased rating for pelvic inflammatory disease with abdominal pain.  As such, the claim for entitlement to an increased rating for pelvic inflammatory disease with abdominal pain has been withdrawn and is not on appeal.  38 C.F.R. § 20.204 (2013).


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for herniated nucleus pulposus, claimed as low back pain.

2.  The evidence received since the April 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for herniated nucleus pulposus, claimed as low back pain.

3.  Affording the Veteran the benefit of the doubt, her herniated nucleus pulposus, claimed as low back pain, is related to active service.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final April 2004 rating decision is new and material; the criteria to reopen the claim for service connection for herniated nucleus pulposus, claimed as low back pain, have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for herniated nucleus pulposus, claimed as low back pain, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.


II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing the evidence added to the claims folder since the April 2004 denial, the Board finds that additional evidence has been received that is sufficient to reopen the Veteran's claim.  At the time of the April 2004 denial, the Veteran did not have a diagnosis of DDD.  In a July 2010 Compensation and Pension (C&P) Examination, she was diagnosed with DDD at L5-S1.  Additionally, in a June 2010 DRO hearing, the Veteran testified that she hurt her back carrying heavy packs during training.  L. D., the Veteran's sister-in-law, who is a licensed practical nurse, testified that in October 1992, the Veteran started complaining to her husband about her back pain on the phone, which L. D. overheard.  Additionally, L. D., testified that she saw the Veteran's back symptoms substantially increase over the years.  In a March 2011 letter, K. A., a master of science in nursing and a family nurse practitioner, board certified, wrote that the Veteran experienced back pain which began early in her military career with heavy lifting and carrying of items greater than 50 lbs.  K. A. wrote that this could have exacerbated the progression of her DDD.  This evidence was not before the RO in April 2004 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the April 2004 decision and the claim must be reopened.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that her herniated nucleus pulposus, claimed as low back pain, is related to service.  Affording her the benefit of the doubt, the Board concludes that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2010 C&P Examination, it was noted that the Veteran had degenerative disc disease (DDD) at L5-S1.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In October 1992, November 1992, and December 1992 STRs, the Veteran complained of low back pain and was given quarters and light duty.  Additionally, on her December 1992 Report of Medical History for separation, the Veteran indicated that she had recurrent back pain.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In a June 2010 DRO hearing, L. D., the Veteran's sister-in-law testified that in October 1992, the Veteran started complaining to her husband about her back pain on the phone, which L. D. overheard.  Additionally, L. D. testified that she saw the Veteran's back symptoms substantially increase over the years.  L. D. testified that in her opinion, as a licensed practical nurse for 18 years, that the Veteran's current back pain and symptoms could be attributed to her carrying heavy packs during active service.  

A July 2010 C&P Examination noted that, during active service, the Veteran went to the clinic complaining of abdominal and lumbar back pain.  The Veteran stated that 20 percent of the time her lumbar pain was related to right-sided leg pain.  She stated that running and marching made her back and leg pain worse.  When the Veteran was on sick call she was given quarters and light duty as well as Motrin.  The VA examiner noted that the Veteran did not have any specific history of injury to her lumbar spine.  The Veteran stated that from 2003 to 2008 her back pain increased.  In 2008, the Veteran had back surgery and underwent an apparent disc removal and fusion with internal fixation.  The VA examiner's impression was DDD at L5-S1 with postoperative herniated lumbar disc and fusion completed in April of 2008.   MRI showed DDD seen at L5-S1.  There were post-surgical changes from the laminectomy at L5-S1 noted.  

The VA examiner opined that it was less likely than not that the Veteran's need for disc excision and fusion, secondary to a herniated disc, was related to her in-service complaints of back pain.  He wrote that "[a]t the time of discharge the [V]eteran went on to do approximately ten years of bank teller work.  She did not begin seeking attention for her back with a neurologist until 2007 when she had work-up by the neurologist...  At that time she had some epidural steroids.  Prior to that her record is relatively silent regarding any radicular component to her back."

In a March 2011 letter, K. A., a master of science in nursing and a family nurse practitioner, board certified, wrote that the Veteran experienced "back pain which began early in her military career with heavy lifting and carrying of items greater than 50 lbs.  Her small frame of 62 inches and 92 lbs. body weight at that time could have exacerbated her progression of degenerative disc disease leading to back injury, radicular symptoms, and peripheral neuropathy which resulted in back surgery in 2008."
The Board finds that the July 2010 C&P Examination is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The July 2010 VA examiner never discussed the Veteran's STRs which noted back pain.  Additionally, the examiner did not take into consideration the Veteran's, L. D.'s, and the other competent and credible lay statements as to the worsening of her back pain symptoms.  As such, the Board finds that the July 2010 C&P Examination is of diminished probative value.

The Board finds that the continuity of symptoms reported by the Veteran, the lay statements from her relatives, and the medical nexus opinion of L.D., a licensed practical nurse, to be credible.  Additionally, the Board finds that the medical nexus opinion of K. A. to be of greater probative weight than the July 2010 C&P examiner's opinion.  As such, all the elements necessary for establishing service connection are met and affording the Veteran the benefit of the doubt, entitlement to service connection for herniated nucleus pulposus, claimed as low back pain, is warranted.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).















ORDER

New and material evidence having been received, the claim of entitlement to service connection herniated nucleus pulposus, claimed as low back pain, is reopened.

Entitlement to service connection for herniated nucleus pulposus, claimed as low back pain, is granted.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


